Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Response to Amendment
Examiner reached out to applicant representatives Rochelle Lieberman and  David S. Taylor to discuss some proposed amendments that will overcome the current rejection. A follow up Telephone interview has been tentatively scheduled to discuss some amendments in detail to incorporate those amendments to the response that will be filed to the Non Final Rejection. 

Claim 7 was not rejected under 35 USC 101 for CRM because applicant clearly described Computer readable storage medium not to be construed as being transitory signal per se. Please refer to Section 0061 of applicant’s specification. 
 

Compact Prosecution
Examiner would like to propose amending the independent claims (1,7 and 13) to include the limitation;
the director undertakes selective amendments to employ intersection or non-intersection of the document vector and the vector components,
wherein the director selectively amends identified tokens in the text of the document to provide a modified document with a characteristic value that falls outside of the characteristic profile. 
 the above proposed amendment will overcome the current rejection.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, applicant argues the combination of Connor in view of Allen as currently applied does not disclose profile manager ... configured to statistically analyze the identified document characteristics and corresponding characteristic values across the document set, the statistical analysis to produce a characteristic profile for each identified document characteristic, the characteristic profile comprising a score derived from the characteristic values across the document set. 
In other words the profile manager produces a characteristic provide comprising a score derived from the characteristic values across the document set.
In reply, Examiner respectfully disagree because the combination of Connor and Allen discloses a profile manager ... configured to statistically analyze the identified document characteristics and corresponding characteristic values across the document set (Allen: Fig. 4 Section 0036, lines 6-9- Associated sentiment words across the documents in regards to openness, extraversion, conscientiousness- see thus profile 470 provides associations to electronic documents that were gathered to generate the importance factor of the author (how strongly the author has been shown to support a particular opinion cause issue- sentiment which reads on the document characteristic values), the statistical analysis to produce a characteristic profile for each identified document characteristic, the characteristic profile comprising a score derived from the characteristic values across the document set. (Section 0036, lines 9-11- thus Personality profile  cluster are associated with sentiment-based words and phrases- personality profile reads on the document characteristic profile since it is associated with sentiment (characteristic) based words, regarding the score, Allen addresses this limitation with Sentiment score within the personality profile since the sentiment score indicates the writing style of the author- see section 0045, lines 7-14) 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain
meaning of the claim language in light of the specification as it would be understood by one of ordinary
skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong
test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

 (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use ofthe word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations in claims 1-7are:

“a profile manager configured...” in claims 1-7. 
“a document manager  and director  configured to......” in claims 1-7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In section 0040 applicant describes all the tools which are in association with Al platform, such as the profile manager, the document manager and the director which in fig. 1 it is shown clearly that Server 110 hosts the AL platform 150 coupled with NLM 152. This means the server corresponds to the structure that performs the functions set off by the profile, manager and director manager. 
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 26 is  objected to because of the following informalities:  Claim 26 states The method of claim t3, wherein the characteristic value for each document characteristic in each of the documents is a composite value.  Appropriate correction is required for the phrase “The method of claim t3” to “The method of claim 13” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10,13-16 and19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (US2011/0184727) in view of Allen et al. (20180052911)
Claim 1, Connor discloses a computer system (Fig. 1) comprising 
a processing unit (NL processor) operatively coupled to memory; an artificial intelligence platform in communication with the processing unit, (Section 0012, lines 12-14 “the NLP identifying phrases with similar meanings and making phrase substitutions)   the platform including one or more tools to identify and amend one or more document characteristic values, (Section 0026 lines 3-4 adjusting the style of the prose) including:
(Based on Section 0025, lines 6 the prose can be in the form of a document) 
 a natural language (NL) manager configured to subject a document set to natural language processing (NLP), (Section 0031, lines 6-8 Natural Language Processor to perform the style-morphing engine) including identify two or more document characteristics within the two or more documents of the document set, (Section 0029, lines 16-21 dimensions such as length, formality, positivity and net jargon reads on the dimensions/characteristics of this particular prose/document) 
and subject the identified two or more documents characteristics to an assessment, (Sliding bar 103 shown in fig. 1 shows the document is assessed based on its length, formality and if it is negative or positive) the assessment to produce a characteristic value for each document characteristic in each of the documents in the document set; (Section 0029, lines 16-21- thus dimension length is assessed by the number of characters and a value is given and also in dimension formality a ranking is assigned to each phrase based on the assessment or semantic algorithm) 
 a profile manager, (Multi-dimensional style-adjusting interface-103)  operatively coupled to the NL manager, (Natural Language processor- Section 0031, lines 6-7) the profile manager configured to statistically analyze the identified document characteristics and corresponding characteristic values across the document set, (Section 0031, lines 6-10, the NL processor may interpret/analyze to create alternate phrase) statistical analysis to produce a characteristic profile for each identified document characteristic; (Section 0031, lines 13-16 the multi-dimensional style-adjusting interface 103 shown in fig. 3 reads on the characteristic profile for the prose/document  input 101) 
(understand this multi-dimensional style interface can be created for any prose/document that enters the system)
a document manager, operatively coupled to the profile manager configured, (Section 0030, line 1 “style-morphing engine” together with Multi-dimensional style-adjusting interface-103) and statistically analyze the new document with respect to the identified two or more document characteristics, including identify document characteristic data (the four dimensions mentioned in section 0026, lines 5 reads on the characteristic data) and a corresponding characteristic value; (Section 0026, lines 11-20- thus the values such as “short and long” read on the characteristic value for the characteristic data length while informal and formal correspond to the characteristic data formality, 
(regarding how the new prose/document is analyzed, section 0030 teaches that the style morphing engine 108 searches and replaces phrase synonyms with different values as indicated via the multi-dimensional style adjusting interface based on the user preferences, this means the engine searches and replaces synonyms by analyzing the characteristics of the new detected document)
a director, operatively coupled to the document manager, (Section 0026, lines interface 103 allows the user) the director configured  to apply the corresponding characteristic value of the new document against the produced characteristic profile, including compare one or more characteristic values to the produced characteristic profile; (Section 0026, lines 1-5- thus the controls in the multi-dimensional style adjusting interface 103 allows the user to adjust the style of the prose/document by comparing the prose/document with the characteristics of the multi-dimensional style interface (profile) based on these four dimensions; length, formality, positivity and net jargon)) 
(figure below shows the multi-dimensional interface which is the characteristic profile of the prose/document 101 in fig. 4 and clearly shows the dimensions or characteristics) 

    PNG
    media_image1.png
    421
    1161
    media_image1.png
    Greyscale


the director configured to selectively amend the new document characteristic data responsive to the comparison, and to create a new document version from the selective amendment. (Section 0046, lines 1-5 the incremental substitutions by formally adjusting the first portion of the prose/document relative to the prose shown in Fig. 2, also it is clear that Fig. 5 shows a new amendments of document shown in Fig. 1 with a new characteristics created by moving the bars which changes the characteristic of the document)  
Connor does not disclose that the document set comprising two or more documents authored by a common author and the document manager configured to detect receipt of a new document authored by the common author document manager to detect receipt of a new document and wherein the characteristic profile comprising a score derived from the characteristic values across the document set.
Allen discloses the document set comprising two or more documents authored by a common author (Section 0016, lines 20-22 corpus of documents from an author- this means two or more sets of documents with the same author are received) and the document manager configured to detect receipt of a new document authored by the common author document manager to detect receipt of a new document (Section 0016, lines 20-23- thus receiving a corpus of documents from an author (for example posts and articles from the author))  and wherein the characteristic profile comprising a score derived from the characteristic values across the document set. (Section 0060- thus the normalized score of the sentiment words reads on the score derived from the characteristic value) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of identifying the relevant documents received form a corpus of document. The motivation is that it involves additional analysis to improve the accuracy the authorship attribution. 
Claim 2, Connor in view of Allen discloses wherein the selective amendment further comprises the director configured to identify tokens  (Connor: Phrase “first quarter”) within the received new document that correspond to characteristic values proximal to the produced characteristic profile, and modify the identified tokens with one or more new tokens. (Connor: Section 0040, lines 8-10- thus the style-morphing engine identifies and replaces the phrase (token) “first quarter” with a shorter new phrase “1Q” )
Claim 3, Connor in view of Allen discloses that the system further comprising the profile manager to subject the new document version to a characteristic assessment, including produce a new characteristic value for each modified token. (Connor: Section 0050, lines 1-8- thus in fig. 4 the system builds on the changes made previously by incrementally adjusting the three dimensions of prose by moving the pointer)  
Claim 4, Connor in view of Allen discloses that the computer system further comprising the document manager to accept the new document amendments responsive to identification of divergence of the new document characteristic assessment from the characteristic value of the first document set. (Connor: Section 0050 lines 5-8- thus the phrase substitutions made gives the prose/document a more negative tone and the new document/prose is shown in output window 109 in fig. 4). 
Claim 5, Cancelled 
Claim 6, Cancelled
Claim 7, Connor discloses a computer program product to identify and amend one or more document characteristic values, (Section 0026 lines 3-4 adjusting the style of the prose) the computer program product comprising a computer readable storage medium having program code embodied therewith, (Section 0012, lines 12-14 “the NLP identifying phrases with similar meanings and making phrase substitutions) the program code executable by a processor to:
subject a document set to natural language processing (NLP), including identify two or more document characteristics within the two or more documents of the document set, (Section 0029, lines 16-21 dimensions such as length, formality, positivity and net jargon reads on the dimensions/characteristics of this particular prose/document) 
 and subject the identified two or more document characteristics to an assessment, the assessment producing a characteristic value for each document characteristic in each of the documents in the document set; (Section 0029, lines 16-21- thus dimension length is assessed by the number of characters and a value is given and also in dimension formality a ranking is assigned to each phrase based on the assessment or semantic algorithm) 
statistically analyze the identified document characteristics and corresponding characteristic values across the document set, (Section 0031, lines 6-10, the NL processor may interpret/analyze to create alternate phrase) the statistical analysis producing a characteristic profile for each identified document characteristic; (Section 0031, lines 13-16 the multi-dimensional style-adjusting interface 103 shown in fig. 3 reads on the characteristic profile for the prose/document  input 101) 
(understand this multi-dimensional style interface can be created for any prose/document entered into the system)
 responsive to receiving a new document, statistically analyze the new document with respect to the identify  two or more document characteristics, (Section 0030, line 1 “style-morphing engine” together with Multi-dimensional style-adjusting interface-103)  including identify document characteristic data (the four dimensions mentioned in section 0026, lines 5 reads on the characteristic data) and a corresponding characteristic value; (Section 0026, lines 11-20- thus the values such as “short and long” read on the characteristic value for the characteristic data length while informal and formal correspond to the characteristic data formality, 
(regarding how the new prose/document is analyzed, section 0030 teaches that the style morphing engine 108 searches and replaces phrase synonyms with different values as indicated via the multi-dimensional style adjusting interface based on the user preferences)
apply the corresponding characteristic value of the new document against the produced characteristic profile including compare one or more characteristic values to the produced characteristic profile; and (Section 0026, lines 1-5- thus the controls in the multi-dimensional style adjusting interface 103 allows the user to adjust the style of the prose/document by comparing the prose/document with the characteristics of the multi-dimensional style interface (profile) based on these four dimensions; length, formality, positivity and net jargon)) 
(figure below shows the multi-dimensional interface which is the characteristic profile of the prose/document 101 in fig. 4 and clearly shows the dimensions or characteristics) 

    PNG
    media_image1.png
    421
    1161
    media_image1.png
    Greyscale


selectively amend the new document characteristic data responsive to the comparison, and create a new document version from the selective amendment. (Section 0046, lines 1-5 the incremental substitutions by formally adjusting the first portion of the prose/document relative to the prose shown in Fig. 2, also it is clear that Fig. 5 shows a new amendments of document shown in Fig. 1 with a new characteristics created by moving the bars which changes the characteristic of the document)  
Connor does not disclose that the document set comprising two or more documents authored by a common author and the document manager configured to detect receipt of a new document authored by the common author document manager to detect receipt of a new document and wherein the characteristic profile comprising a score derived from the characteristic values across the document set.

Allen disclose that the document set comprising two or more documents authored by a common author (Section 0016, lines 20-22 corpus of documents from an author- this means two or more sets of documents with the same author are received) and the document manager configured to detect receipt of a new document authored by the common author document manager to detect receipt of a new document (Section 0016, lines 20-23- thus receiving a corpus of documents from an author (for example posts and articles from the author))  and wherein the characteristic profile comprising a score derived from the characteristic values across the document set. (Section 0060- thus the normalized score of the sentiment words reads on the score derived from the characteristic value) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of identifying the relevant documents received form a corpus of document. The motivation is that it involves additional analysis to improve the accuracy the authorship attribution. 

Claim 8, Connor in view of Allen discloses wherein the selective amendment further comprises program code executable by the processor to identify tokens  (Connor: Phrase “first quarter”) within the received new document that correspond to characteristic values proximal to the produced characteristic profile, and modify the identified tokens with one or more new tokens. (Connor: Section 0040, lines 8-10- thus the style-morphing engine identifies and replaces the phrase (token) “first quarter” with a shorter new phrase “1Q” )

Claim 9, Connor in view of Allen discloses wherein the computer further comprising program code executable by the processor to subject the new document version to a characteristic assessment, including produce a new characteristic value for each modified token. (Connor: Section 0050, lines 1-8- thus in fig. 4 the system builds on the changes made previously by incrementally adjusting the three dimensions of prose by moving the pointer)  
Claim 10, Connor in view of Allen discloses wherein the computer further comprising program code executable by the processor to accept the new document amendments responsive to identifying divergence of the new document characteristic assessment from the characteristic value of the document set. (Connor: Section 0050 lines 5-8- thus the phrase substitutions made gives the prose/document a more negative tone and the new document/prose is shown in output window 109 in fig. 4). 
Claim 11, Cancelled
Claim 12, Cancelled
Claim 13, Connor discloses a method (Section 0021) comprising:
using a computer processor to support an artificial intelligence (AI) platform to identify and amend one or more tokens, (Fig. 5 shows a new amendments of document shown in Fig. 1 with a new characteristics created by moving the bars which changes the characteristic of the document) including:
subjecting a document set to natural language processing (NLP), (Section 0012, lines 12-14 “the NLP identifying phrases with similar meanings and making phrase substitutions)  including identifying two or more document characteristics within the two or more documents of the document set, (Section 0029, lines 16-21 dimensions such as length, formality, positivity and net jargon reads on the dimensions/characteristics of this particular prose/document) 
 and subjecting the identified two or more document characteristics to an assessment, (Sliding bar 103 shown in fig. 1) the assessment producing a characteristic value for each document characteristic in each of the documents in the first document set; (Section 0029, lines 16-21- thus dimension length is assessed by the number of characters and a value is given and also in dimension formality a ranking is assigned to each phrase based on the assessment or semantic algorithm) 
 statistically analyzing the identified document characteristics and corresponding characteristic values across the first document set, (Section 0031, lines 6-10, the NL processor may interpret/analyze to create alternate phrase) the statistical analysis producing a characteristic profile for each identified document characteristic; (Section 0031, lines 13-16 the multi-dimensional style-adjusting interface 103 shown in fig. 3 reads on the characteristic profile for the prose/document  input 101) 
(understand this multi-dimensional style interface can be created for any prose/document entered into the system)
responsive to receiving a new document, statistically analyzing the new document with respect to the identified two or more document characteristics, including: identifying document characteristic data (the four dimensions mentioned in section 0026, lines 5 reads on the characteristic data) and a corresponding characteristic value; (Section 0026, lines 11-20- thus the values such as “short and long” read on the characteristic value for the characteristic data length while informal and formal correspond to the characteristic data formality, 
(regarding how the new prose/document is analyzed, section 0030 teaches that the style morphing engine 108 searches and replaces phrase synonyms with different values as indicated via the multi-dimensional style adjusting interface based on the user preferences)
applying the corresponding characteristic value of the new document against the produced characteristic profile, including comparing one or more characteristic values to the produced characteristic profile; (Section 0026, lines 1-5- thus the controls in the multi-dimensional style adjusting interface 103 allows the user to adjust the style of the prose/document by comparing the prose/document with the characteristics of the multi-dimensional style interface (profile) based on these four dimensions; length, formality, positivity and net jargon)) 
(figure below shows the multi-dimensional interface which is the characteristic profile of the prose/document 101 in fig. 4 and clearly shows the dimensions or characteristics) 

    PNG
    media_image1.png
    421
    1161
    media_image1.png
    Greyscale
selectively amending the new document characteristic data responsive to the comparison, and a new document version created from the selective amendment. (Section 0046, lines 1-5 the incremental substitutions by formally adjusting the first portion of the prose/document relative to the prose shown in Fig. 2)  
Connor does not disclose that the document set comprising two or more documents authored by a common author and the document manager configured to detect receipt of a new document authored by the common author document manager to detect receipt of a new document and wherein the characteristic profile comprising a score derived from the characteristic values across the document set.

Allen discloses that the document set comprising two or more documents authored by a common author (Section 0016, lines 20-22 corpus of documents from an author- this means two or more sets of documents with the same author are received) and the document manager configured to detect receipt of a new document authored by the common author document manager to detect receipt of a new document (Section 0016, lines 20-23- thus receiving a corpus of documents from an author (for example posts and articles from the author))  and wherein the characteristic profile comprising a score derived from the characteristic values across the document set. (Section 0060- thus the normalized score of the sentiment words reads on the score derived from the characteristic value) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of identifying the relevant documents received form a corpus of document. The motivation is that it involves additional analysis to improve the accuracy the authorship attribution. 

Claim 14, Connor in view of Allen discloses wherein the selective amendment further comprises identifying tokens (Connor: Phrase “first quarter”) within the received new document that correspond to characteristic values proximal to the produced characteristic profile, and modifying the identified tokens with one or more new tokens. (Connor: Section 0040, lines 8-10- thus the style-morphing engine identifies and replaces the phrase (token) “first quarter” with a shorter new phrase “1Q” )
Claim 15, Connor in view of Allen discloses the method further includes subjecting the new document version to a characteristic assessment, including producing a new characteristic value for each modified token. (Connor: Section 0050, lines 1-8- thus in fig. 4 the system builds on the changes made previously by incrementally adjusting the three dimensions of prose by moving the pointer)  
Claim 16, Connor in view of Allen discloses further comprising accepting the new document amendments responsive to identifying divergence of the new document characteristic assessment from the characteristic value of the first document set. (Connor: Section 0050 lines 5-8- thus the phrase substitutions made gives the prose/document a more negative tone and the new document/prose is shown in output window 109 in fig. 4). 
Claim 17, Cancelled 
Claim 18, Cancelled
Claim 19,  Connor in view of Allen discloses wherein the director configured to selectively amend the new document characteristic data (Connor: Fig. 5 shows characteristic of the newly amended document) responsive to the comparison comprises the document configured to selectively amend the new document characteristic data responsive to the comparison to provide authorship anonymity with respect to the new document version. (Connor: Section 0012, lines 6-9- thus “executes the adjustments specified by the user through the multi-dimensional style-adjusting interface” thus the execution brings a new document version) 
Claim 20, Connor in view of Allen discloses wherein the selectively amending the new document characteristic data (Connor: Fig. 5 shows characteristic of the newly amended document) responsive to the comparison provides authorship anonymity with respect to the new document version. (Connor: Section 0012, lines 12-16- “making the phrase substitutions that incrementally and multi-dimensionally change the style of the prose”.
Claim 21, Connor (Fig. 4)  in view of Allen discloses  wherein the score comprises a range of the characteristic values across the document set. (Allen: Section 0058, lines 2, 5-10 thus the sentiment score is a sentiment word of the author’s relationships with the sentiment words meaning how it is used in the document) 
Claim 22, Connor (Fig. 4, El 104-107) in view of Allen discloses wherein the score comprises a range of the characteristic values across the document set. (Allen: Section 0058, lines 2, 5-10 thus the sentiment score is a sentiment word of the author’s relationships with the sentiment words meaning how it is used in the document) 
Claim 23, Connor (Fig. 4, El 104-107) in view of Allen discloses wherein the score comprises a range of the characteristic values across the document set. (Allen: Section 0058, lines 2, 5-10 thus the sentiment score is a sentiment word of the author’s relationships with the sentiment words meaning how it is used in the document)
Claims 24-26, Connor (Fig. 4, El 104-107)) in view of Allen discloses wherein the characteristic value for each document characteristic in each of the documents is a composite value. (Allen: Section 0016, lines 26-30 the sentiment score are computed over time and then normalized. This means that the sentiment is merged together from time to time).  

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knight et al. (US20110029526) discloses a system that classifies uncoded document which is stored information items  and combined with a set of uncoded electronically stored information. Clusters of the uncoded information is generated  and are visually depicted as suggestions for classifying the uncoded electronically stored information items in a cluster. Knights also discloses a cluster center score vector may continually change due to the addition and removal of documents during clustering. 
Kacmarcik et al. (US20070288458) discloses a method of language usage classifier that extracts indicator modifier that provides distinctive stylometry from a document  and compare to the stylometric reference. 
Juola et al (20150046346) discloses a novel approach to authorship verification and an improved approach to wielding existing authorship attribution technology where using solely the candidate author’s own prior writings as sample writing. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        07/28/2022